SHAW, J.
Motion to dismiss the appeal. Upon the hearing of the account of the executors of the estate of Angelia R. Scott, deceased, certain legatees under the will appeared and filed objections to the account, and, upon the contest ensuing thereon, items for which the executors had claimed credit, amounting to over $7,000, were rejected, and an order whs made settling the account accordingly. From this order the executors appealed. Notice of appeal was served on all the legatees who had appeared at the hearing, and attempt was made also to serve the same upon all the parties interested in the estate, including a number of other legatees who did not appear at the hearing, or otherwise make themselves parties to the proceeding. As to some of these parties, the notice was defective, and, for the failure to properly serve these parties, the respondents who filed the objections move to dismiss the appeal upon the ground that it is necessary to serve the notice of appeal upon all the parties interested in the estate, whether they made themselves parties to this proceeding or not. The question involved in this case is substantially the same as that involved in the Estate of McDougald (this day decided by the court in bank), 143 Cal. 476, 77 Pac. 443. Upon the authority of that case, it must be held that the only parties upon whom it is necessary to serve notice of appeal in proceedings of this sort are those who make themselves parties in the court below by appearing at the time of the settlement and contesting the account.
The motion is, denied.
We concur: Angellotti, J.; Van Dyke, J.